           Case 1:21-cv-00682-MLB Document 1 Filed 02/17/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LARRY K. THOMPSON AND
MARILYN T. THOMPSON,

              Plaintiffs,                    CIVIL ACTION No.:
                                             ___________________
      v.


CPS ACQUISITION COMPANY

              Defendant.

                                 COMPLAINT

      COME NOW Plaintiffs LARRY K. THOMPSON and MARILYN T.

THOMPSON, by and through their attorney of record, and file this Complaint

against Defendant CPS ACQUISITION COMPANY (“CPS”) and plead as

follows:

                               INTRODUCTION

                                        1.

      This is a cause of action commenced by Larry K. Thompson and Marilyn T.

Thompson against Defendant CPS for damages arising out of Defendant CPS’s

breach of contract pursuant to a Subordinated Promissory Note.
           Case 1:21-cv-00682-MLB Document 1 Filed 02/17/21 Page 2 of 7




                             PARTIES AND VENUE

                                         2.

       CPS Acquisition Company is a domestic profit corporation, organized and

existing under the laws of the State of Georgia and is subject to the jurisdiction of

this Court.    CPS maintains its principal office address at P.O. Box 44089,

Kennesaw, Georgia 30160.

                                         3.

       CPS may be served with legal process upon its registered agent, Preston C.

Delashmit, at 975 Cobb Place Boulevard, Suite 101, Kennesaw, GA 30144.

                                         4.

       Plaintiffs Larry K. Thompson and Marilyn T. Thompson are residents of

Florida.

                                         5.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the amount

in controversy exceeds $75,000 and Plaintiffs and Defendant are citizens of

different states.

                                         6.

       Venue is proper in this Court because Defendant maintains its principal

office in and may be served in Cobb County, Georgia. Further, pursuant to the

                                         2
         Case 1:21-cv-00682-MLB Document 1 Filed 02/17/21 Page 3 of 7




parties’ Stock Purchase Agreement, Section 13.4, which agreement is incorporated

into the parties’ Subordinated Promissory Note, the parties agreed that any

proceeding arising out of or related to the agreement may be brought in this Court.

                          FACTUAL ALLEGATIONS

                                            7.

      On March 2, 2015, Defendant CPS, Custom Pine Straw, Inc. and Larry K.

Thompson and Marilyn T. Thompson, as shareholders of Custom Pine Straw, Inc.,

entered into a Stock Purchase Agreement (“Agreement”) whereby Defendant CPS

purchased all the shares of Custom Pine Straw, Inc.

                                            8.

      On March 5, 2015, Defendant CPS executed a Subordinated Promissory

Note (the “Note”), in the principal sum of $600,000.00, with interest accruing on

the unpaid principal balance at a fixed simple interest rate of 5.25%, as partial

payment of the purchase price under the Agreement. A true and correct copy of

the Note is attached hereto as Exhibit 1.

                                            9.

      The Note required accrued interest only payments at the rate of 5.25% per

year on the principal balance through and including the second anniversary of the

Note, payable monthly on the last day of the month. Beginning on March 31, 2017,

                                            3
         Case 1:21-cv-00682-MLB Document 1 Filed 02/17/21 Page 4 of 7




Defendant CPS was required to pay Plaintiffs sixty (60) equal principal and

interest payments in the amount of six thousand dollars ($6,000), each payment

due and owing on the last day of each month, ending on March 31, 2022.

                                          10.

      Pursuant to Paragraph 7 of the Note, Defendant CPS shall be in default if it

fails to pay any amount due under the Note and it fails to cure such even of default

within thirty (30) days after receipt of written notice from Plaintiffs.

                                          11.

      Defendant CPS is not entitled to exercise a right of setoff against Plaintiffs

under the terms and conditions of the Agreement and, in fact, provided Plaintiffs

no notice of any right of setoff.

                                          12.

      Pursuant to the Default provision of the Note, in the event of Defendant’s

default, the total unpaid balance, including the entire principal amount outstanding

and all accrued interest shall immediately become due and payable.

                                          13.

      Pursuant to the Costs of Collection section of the Note, Defendant CPS shall

pay all costs of collection after default, including, but not limited to, reasonable

attorneys’ fees actually incurred by Plaintiffs.

                                           4
         Case 1:21-cv-00682-MLB Document 1 Filed 02/17/21 Page 5 of 7




                                          14.

      On or about February 5, 2020, Defendant CPS made its last payment under

the Note. Since that time, CPS has failed or refused to make payment on the Note.

                                          15.

      On January 11, 2020, Plaintiffs sent CPS its Notice of Event of Default on

Subordinated Promissory Note Dated March 2, 2015 (the “Notice”). A true and

correct copy of the Notice is attached hereto as Exhibit 2.

                                          16.

      As of the date of filing of this Complaint, CPS owes Plaintiffs the amount of

$366,612.06 (the remaining unpaid principal under the Note), plus interest and its

costs of collection, including its reasonable attorneys’ fees.

                   COUNT ONE – BREACH OF CONTRACT

                                          17.

      Through the Note, Defendant CPS had a valid contract with Plaintiffs that

provided both the terms under which it was to pay the purchase price under the

Agreement and the possible remedies if Defendant CPS was to default.




                                           5
         Case 1:21-cv-00682-MLB Document 1 Filed 02/17/21 Page 6 of 7




                                         18.

      Defendant CPS failed to abide by the terms of the Note by failing to make

timely payments under the Note and, in doing so, Defendant CPS breached its

contract with Plaintiffs.

                                         19.

      Plaintiffs have been and continue to be injured by Defendant’s breach.

                                         20.

      Defendant’s breach of contract as described herein has caused Plaintiffs to

suffer damages, as will be proved at trial, together with its contractually entitled-to

attorneys’ fees and costs incurred in bringing this action.

           COUNT TWO – ATTORNEYS FEES (O.C.G.A. §13-6-11)

                                         21.

      Defendant’s actions as described above are in bad faith, have caused

Plaintiffs unnecessary trouble and expense, and evidence stubborn litigiousness,

thereby entitling Plaintiffs to an award of attorneys’ fees and expenses of litigation

under O.C.G.A. § 13-6-11 in an amount to be proven at trial.




                                          6
            Case 1:21-cv-00682-MLB Document 1 Filed 02/17/21 Page 7 of 7




                                     PRAYER FOR RELIEF

         WHEREFORE, Larry K. Thompson and Marilyn T. Thompson pray:

         (a)      that this Court grant Plaintiffs relief under the Note with interest;

         (b)      that this Court award Plaintiffs their attorneys’ fees;

         (c)      that Defendant bear the cost of this suit; and

         (d)      that this Court grant Plaintiffs such other and further relief as may be

                  just and proper.

         Dated this 17th day of February, 2021.


                                                    /s/ Jeffrey D. Mokotoff
                                                    Jeffrey D. Mokotoff
FORD & HARRISON LLP                                 Georgia Bar No. 515472
271 17th Street, NW                                 jmokotoff@fordharrison.com
Suite 1900                                          Alyce B. Ogunsola
Atlanta, GA 30363                                   Georgia Bar No. 480048
Telephone No.: (404) 888-3800                       aogunsola@fordharrison.com
Facsimile No.: (404) 888-3863



                                                    Attorneys for Plaintiffs
WSACTIVELLP:12059056.1




                                                7
